DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, which recites “The display device as recited in claim 8, wherein intensities of the first frame and the intensities of the second frame are different but a sum of thereof is” renders the claim indefinite because the scope of the claim is not clear. It appears the claim, as presented is incomplete, thus complete scope of claim could not be determined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim comparison table
Claims of Application # 16/752,617
Claims of US. Patent # 10,546,521
1. A display device for displaying an input image in improved perceived resolution, the display device comprising: a memory array having a plurality of pixel elements, each of the pixel elements including at least 2.times.2 sub-pixels; an interface to the memory array, the interface receiving a native resolution of the input image, wherein when the improved perceived resolution is greater than twice the native resolution, the interface is controlled to expand the input image into an expanded image in the memory array by generating from the expanded image a first frame and a second frame of image, both of the first and second frames being of equal size to the input image; a circuit provided 


1. A method for displaying an input image in improved perceived resolution, the method comprising: determining a native resolution of the input image at an interface to a memory array; when the improved perceived resolution is greater than twice the native resolution: expanding the input image into an expanded image in the memory array having a plurality of pixel elements, each of the pixel elements including at least 2.times.2 sub-pixels; generating from the expanded image a first frame and a second frame of image, both of the first and second frames being of equal size to the input image; displaying the first and 

2. The method as recited in claim 1, wherein said modulating the first frame of image in amplitude and the second frame of image in phase comprises: modulating the first frame of image in amplitude at all pixels in a spatial light modulator; and modulating the second frame of image in phase at all of the pixels in the spatial light modulator.
4. The display device as recited in claim 3, wherein each of the pixels in the first frame of image or the second frame of image is configured to perform amplitude modulation or phase modulation.
3. The method as recited in claim 2, wherein each of the pixels is configured to perform amplitude modulation and phase modulation.

4. The method as recited in claim 3, wherein the each of the pixels corresponds to two differently aligned cells, one for the amplitude modulation and the other for the phase modulation.
6. The display device as recited in claim 5, wherein one of the two differently aligned cells is diagonally aligned for the amplitude modulation, and the other one of the two differently aligned cells is horizontally aligned for the phase modulation.
5. The method as recited in claim 4, wherein one of the two differently aligned cells is diagonally aligned for the amplitude modulation, and the other one of the two differently aligned cells is horizontally aligned for the phase modulation.
7. The display device as recited in claim 4, wherein the each of the pixels corresponds to four pairs of two differently aligned cells differently aligned cells, one for amplitude modulation and the other for phase modulation.
6. The method as recited in claim 3, wherein the each of the pixels corresponds to four pairs of two differently aligned cells differently aligned cells, one for the amplitude modulation and the other for the phase modulation.
8. The display device as recited in claim 1, wherein the expanded image is generated to the first frame and the second frame of image by: writing each pixel value in the input image into a set of 


11. The method as recited in claim 10 further comprising: producing the second frame from the first frame by separating the expanded image from intensities thereof; and reducing intensities of the second frame by (100-N) percentage.
12. The display device as recited in claim 1, wherein the second frame is produced from the first frame by shifting the first frame by one sub-pixel along a predefined direction to generate the second frame.
12. The method as recited in claim 1, wherein said generating from the expanded image a first frame and a second frame of image further comprises: shifting the first frame by one sub-pixel along a predefined direction to generate the second frame.
13. The display device as recited in claim 12, wherein the predefined direction is diagonal, vertical or horizontal.
13. The method as recited in claim 12, wherein the predefined direction is diagonal, vertical or horizontal.

14. The method as recited in claim 13, wherein said shifting the first frame by one sub-pixel along a predefined direction to generate the second frame is achieved via controlling X-decoders and Y-decoders for the memory array, wherein the X-decoders or Y-decoders always address two lines and two columns of the pixel elements all the time.
15. The display device as recited in claim 14, wherein each of the X-decoder and Y-decoder is designed to address two lines of sub-pixels at the same time, the each of the X-decoder and Y-decoder is controlled by a switch signal to alternate a selection of two neighboring lines of sub-pixels.
15. The method as recited in claim 14, wherein each of the X-decoder and Y-decoder is designed to address two lines of sub-pixels at the same time, the each of the X-decoder and Y-decoder is controlled by a switch signal to alternate a selection of two neighboring lines of sub-pixels.


Claims 1-8 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-15 are of U.S. Patent No. 10,546,521. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is similar in scope and . 

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of U.S. Patent No. 10,546,521 as explained above and further in view of Tseng et al. (2014/0347350). Regarding claim 9, none of the claims of US. Patent No. 10,546,521 recite the subject matter presented in claim 9 of instant application. However, prior art Tseng teaches an image processing system comprising providing first image and duplicated first image for displaying (Fig 2; Step 208, 212). It would have been obvious to one of ordinary skill in the art before the filing date of . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PREMAL R PATEL/Primary Examiner, Art Unit 2623